Citation Nr: 0721659	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-04 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
fracture, left scaphoid with degenerative joint disease, post 
operative, currently 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to April 
1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO decision.  

In March 2004, the veteran testified in a hearing in front of 
a Decision Review Officer (DRO) at the RO.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's service-connected fracture, left scaphoid 
with degenerative joint disease, post operative disability is 
manifested by painful motion and palmar flexion limited in 
line with forearm.  

3.	The veteran's post operative left wrist scar is 
superficial, painful on examination and not associated with 
underlying soft tissue damage.  


CONCLUSION OF LAW

1.	The criteria for an evaluation in excess of 20 percent for 
service-connected fracture, left scaphoid with degenerative 
joint disease, post operative have not been met.  38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5003-5215 (2006).

2.	The criteria for entitlement to a separate evaluation for 
the veteran's post operative left wrist scar have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, DC 7804 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
February 2006, prior to the initial decision on the claim in 
July 2002, and again provided notice in March 2002.  
Therefore, the timing requirement for a VCAA notice has been 
met and to decide the appeal would not be prejudicial to the 
claimant.  The Board also notes that the veteran was notified 
of the requirements for a disability rating and effective 
date in the September 2006 supplemental statement of the 
case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214 and the VA medical 
records.  In addition, the RO scheduled a hearing before the 
DRO in March 2004 and scheduled VA Physicians Consultations 
in June 2002 and August 2005.  The claimant has not made the 
RO or the Board aware of any other evidence relevant to this 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to this claim.  
Accordingly, the Board will proceed with appellate review.

The veteran's left wrist disorder is currently rated under DC 
5003-5215.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27 (2006).  The RO assigned a 10 
percent rating under DC 5215 for limitation of palmar flexion 
in line with forearm and an additional 10 percent for chronic 
pain.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2006); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Under DC 5003 degenerative arthritis, when established by x-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DCs 5214 and 5215).  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is applied for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  For purpose of rating a 
disability from arthritis, the wrist is considered a major 
joint.  38 C.F.R. § 4.45(f).  

Under DC 5214, a 30 percent evaluation may be assigned for 
favorable ankylosis of the major wrist in 20 degrees to 30 
degrees dorsiflexion.  A 40 percent evaluation may be 
assigned under this diagnostic code for ankylosis of the 
wrist in any other position, except favorable.  Finally, a 50 
percent evaluation requires unfavorable ankylosis in any 
degree of palmar flexion, or with ulnar or radial deviation.  
Ankylosis is the stiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  

Additionally, under DC 5215, a 10 percent rating is warranted 
when there is limitation of motion of the wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with the forearm.  38 U.S.C.A. § 4.71a, DC 
5215.  

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees.  
38 C.F.R. § 4.71, Plate I (2006).  

In a June 2002 VA Physicians Consultation, the veteran had 
palmar flexion of 45 degrees, dorsiflexion of 35 degrees, and 
radial and ulnar deviation of 10 degrees.  The physician made 
the impression that the veteran's left wrist had a normal 
range of motion with good range of motion, dexterity and 
strength of the fingers of the left hand.  

In the March 2004 Hearing the veteran testified that he had 
difficulty bending, stretching or lifting because of his left 
wrist disability.  The veteran said he had loss of range of 
motion and his weight bearing was limited.  The veteran 
testified that the pain got worse with change in weather 
humidity or temperature.  The veteran indicated that his 
wrist disability interfered with his job by making it more 
difficult to work and he had to compensate with his right 
hand.  The veteran stated that his wrist locked and popped.  
The veteran explained that he experienced daily pain and 
described it as a 3 out of 10.  He also indicated that the 
pain increased with repetition of movement and fatigue.  

In VA treatment notes dated in June 2005, the veteran had 
approximately 30 degrees of palmar flexion and 30 degrees 
dorsiflexion in his left wrist.  Pronation and supination 
were similar to the contralateral extremity.  A radiograph 
revealed some radial scaphoid arthritis.  

In an August 2005 VA Physicians Consultation, the veteran had 
16 degrees dorsiflexion with pain to 28 degrees in his left 
wrist.  Palmar flexion was 34 degrees with pain to 44 
degrees.  Radial deviation was 29 degrees and ulnar deviation 
was 22 degrees without pain.  Grip strength was 46 pounds in 
the veteran's left hand and pinch strength was 8 pounds.  The 
veteran had full range of motion of his fingers.  X-ray of 
the veteran's left wrist showed a screw transfixing a healed 
fracture of the navicular.  The rest of the carpal bones were 
normal.  The physician noted a 3.5 cm scar on the veteran's 
left wrist which was tender to palpation, but without 
inflammation, keloid formation or other scar abnormalities.  
The physician concluded that the veteran had a fractured left 
navicular (scaphoid) with status post open reduction and 
fixation with evidence of healing but residual of limitation 
of motion and persistent pain, worsening with activity and 
weather changes.  

In April 2006 VA treatment records, the veteran had 
tenderness with radial deviation of his left wrist.  He had 
approximately 30 degrees of volar flexion and 30 degrees of 
dorsiflexion in his left wrist.  Radiographs revealed early 
radiocarpal arthritis with irregularity of the joint line and 
subchondral sclerosis.  The impression was posttraumatic 
radiocarpal arthritis.  

In July 2006 VA treatment records, the veteran had pain with 
radial deviation.  He had approximately 25 degrees of wrist 
extension and 25 degrees of wrist flexion.  Radiographs 
revealed early degenerative changes of his radial carpal 
articulation.  The impression was radial carpal arthritis.  

The medical evidence of record reflects that the veteran's 
left wrist had dorsiflexion between 25 and 35 degrees and 
palmar flexion between 25 and 45 degrees.  The Board finds 
that the veteran's limitation of motion in his left wrist is 
most accurately reflected in a 10 percent evaluation under DC 
5215 because the medical evidence shows that there is palmar 
flexion limited in line with forearm.  The Board finds that 
the evidence does not show dorsiflexion in the veteran's left 
wrist less than 15 degrees.  The medical evidence of records 
also does not show ankylosis of the left wrist, therefore DC 
5214 is not applicable.  

Additionally, the Board finds that the veteran's chronic pain 
is adequately compensated by an additional 10 percent 
evaluation as the veteran testified that he experiences pain 
in his left wrist on a daily basis as a 3 out of 10, which 
may increase with fatigue, repetition and change in weather 
conditions.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

Furthermore, since the veteran's limitation of motion is 
compensable under DC 5215, a rating under DC 5003 is not 
applicable.  

In the Appellant's Brief the veteran asserted that he was 
entitled to a separate compensable rating for his post 
operative scar on his left wrist.  Under DC 7804, a 10 
percent rating is warranted for scars that are superficial 
and painful on examination.  38 C.F.R. § 4.118, DC 7804.  
Superficial scars are scars not associated with underlying 
soft tissue damage.  Id., Note (1).  The Board notes that the 
veteran's scar was painful in the August 2005 VA Physicians 
Consultation but without inflammation, keloid formation or 
other scar abnormalities.  The Board finds that the veteran 
is entitled to a separate 10 percent rating for the post 
operative scar on his left wrist.  

The Board further notes that to the extent that the veteran's 
service-connected left wrist disability affects his 
employment, such has been contemplated in the assignment of 
the current 20 percent schedular evaluation.  The evidence 
does not reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
In fact, the veteran testified that he remained employed 
despite his left wrist disability.  Hence, referral to the RO 
for consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.


ORDER

Entitlement to an increased evaluation of fracture, left 
scaphoid with degenerative joint disease, post operative, in 
excess of 20 percent is denied.  

Entitlement to a separate 10 percent evaluation for the 3.5 
cm post operative scar on the veteran's left wrist is 
granted. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


